Citation Nr: 1829457	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-31 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for a neurological disability of the bilateral upper extremities (claimed as pinched nerves with numbness of the arms).

4.  Entitlement to service connection for a bilateral foot disorder.

5. Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for a neck disorder.

7. Entitlement to service connection for residuals of frostbite.

8. Entitlement to service connection for a right knee disorder. 

9. Entitlement to service connection for headaches, to include as secondary to service-connected tinnitus. 

10. Entitlement to an initial rating in excess of 10 percent for chronic back strain.

11. Entitlement to an initial, compensable rating for asthma, prior to February 21, 2012; in excess of 30 percent from February 21, 2012, to September 22, 2014; and in excess of 60 percent from September 23, 2014, forward.

12. Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

13. Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

14. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in November 2017.  A transcript is of record. 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Here, the Veteran has asserted that he is unable to work as a result of his asthma and back strain.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised and that the Board has jurisdiction over such issue as part and parcel of the Veteran's claims.  Rice, 22 Vet. App.at 453-54.  Accordingly, the issue has been characterized as reflected on the title page.


FINDINGS OF FACT

1. The Veteran withdrew his claims of entitlement to service connection for right ear hearing loss, an acquired psychiatric disorder to include depression, a neurological disability of the bilateral upper extremities, a bilateral foot disorder, a bilateral hand disorder, a neck disorder, residuals of frostbite, a right knee disorder, and headaches, and his claims of entitlement to an initial rating in excess of 10 percent for chronic back strain, an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy, and an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

2. As of November 18, 2010, daily inhalational was required to treat the Veteran's asthma; and as of November 6, 2012, intermittent courses of systemic corticosteroids were required.

3. The Veteran's asthma, chronic back strain, and tinnitus were sufficiently incapacitating as to produce unemployability as of November 6, 2012.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claims of entitlement to service connection for right ear hearing loss, an acquired psychiatric disorder to include depression, a neurological disability of the bilateral upper extremities, a bilateral foot disorder, a bilateral hand disorder, a neck disorder, residuals of frostbite, a right knee disorder, and headaches, and his claims of entitlement to an initial rating in excess of 10 percent for chronic back strain, an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy, and an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for an initial 30 percent rating for asthma from November 18, 2010, to November 5, 2012, and for a 60 percent rating from November 6, 2012, forward, have been met. 38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102, 4.97 , Diagnostic Code 6602 (2017).

3. The criteria for entitlement to TDIU as of November 6, 2012, have been satisfied. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Higher rating(s) for Asthma and Entitlement to a TDIU

The Veteran's asthma is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602, for asthma.  DC 6602 provides for a 10 percent evaluation for bronchial asthma when pulmonary function testing (PFT) shows forced expiratory volume at one second (FEV-1) is 71-80 percent of the predicted amount, or; FEV-1/forced vital capacity (FVC) is 71-80 percent of the predicted amount, or; intermittent inhalational or oral bronchodilator therapy is used.  A 30 percent rating is warranted where FEV-1 is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; or there is daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication. A 60 percent rating is warranted where FEV-1 is 40 to 55 percent predicted; FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

The post-bronchodilator findings for these pulmonary function tests (PTF) are the standard in pulmonary assessment. See 61 Fed. Reg. 46720, 46723  (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation). However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre- bronchodilator results are used for rating purposes. See 38 C.F.R. § 4.96 (d)(5).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. See 38 C.F.R. § 4.31 . 

Here, treatment records from Boston Medical Center show that in March 2011, the Veteran was using Proventil, two puffs every four hours as needed for shortness of breath.  In May 2011, he stated that he had been using a rescue inhaler and that it provided some, but inadequate relief.  His medication list included Proventil in May 2011, July 2011, and August 2011.  Flovent (one puff, twice daily) was also on his medication list in July and August 2011.  Older treatment records dated in 2001 show that the Veteran was using Albuterol, two puffs every four hours as needed.

VA treatment records dated in March 2013 show that the Veteran had been prescribed prednisone for treatment of his asthma in February 2013.  Prednisone was included on his active medication list in March 2013, May 2013, June 2013, November 2013, January 2014, February 2014, April 2014, and July 2014.

On VA examination on September 23, 2014, it was noted that the Veteran had acute exacerbations of asthma intermittently.  He reported multiple ER visits for exacerbations including one ambulance transport in the past 12 months.  He was using Albuterol nebulizer, Albuterol, Advair, Singulair, and prednisone burst therapy.  He required 4 or more bursts of systemic corticosteroids in the past 12 months.

In sum, the record shows that the Veteran was using daily inhalational therapy for his asthma as early as March 2011, and likely sooner.  As such, the Board finds that the criteria for an initial 30 percent rating have been met as of November 18, 2010.  Further, the record shows that the Veteran began using prednisone, an oral corticosteroid, as early as February 2013.  As the Veteran has asserted that he stopped working on November 6, 2012, as a result of his asthma, the Board resolves reasonable doubt in his favor and finds that the criteria for a 60 percent rating for asthma were met as of November 6, 2012.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19  (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered. 38 C.F.R. § 4.16(b). 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's service-connected asthma, chronic back strain, and tinnitus met the schedular requirements for a TDIU as of November 6, 2012, in light of the Board's award of a 60 percent rating for asthma as of that date.  Further, the Veteran chronic back strain and tinnitus are each rated as 10 percent disabling, as of November 18, 2010.  

At his hearing in November 2017, the Veteran stated that he last worked on November 6, 2012.  He had a high school education.  His most recent work experience included housekeeping.  He stated that he had mostly performed labor-related temporary jobs in the past.  A review of the claims folder reveals that he had worked as laborer and in office jobs/filing in the past.

A VA treatment record dated in May 2013 shows that the Veteran reported that he was "working every now and then" through a temporary employment agency in an effort to meet his financial needs and that he was behind on bills.  He stated that this work often resulted in the exacerbation of his chronic back pain.  

A VA treatment record dated in June 2013 shows that the Veteran reported that he had worked a temporary position as a construction laborer but was overwhelmed by the heat, suffered an asthma attack and "blacked out."  He stated that he suffered many asthma attacks on the job and, so, he quit working.

On VA Spine examination in September 2014, the examiner noted that activities involving weight bearing (standing, walking) and trunk range of motion (bending, twisting) caused the Veteran to suffer back pain.  On VA Respiratory examination in September 2014, it was noted that the Veteran's asthma symptoms prevented the performance of exertional activities and that acute exacerbations required emergency room evaluations and prevented work.  On VA Audiology examination in March 2012, the examiner noted that the Veteran's tinnitus impacted his ability to work in that it was distracting.

The Board finds that the Veteran's service-connected asthma, chronic back strain, and tinnitus were sufficiently incapacitating as to produce unemployability as of November 6, 2012.  The Veteran testified that this was the last day on which he worked.  His work experience is primarily physical in nature, to include in construction and housekeeping.  The asthma and back strain preclude substantially gainful employment requiring physical labor.  With respect to sedentary employment, although he appears to have some experience in terms of office work, his tinnitus is distracting and the September 2014 VA examiner noted that acute exacerbations of his asthma required emergency room evaluations and prevented work.  The standard for entitlement to TDIU does not require 100 percent unemployability, but rather a more flexible determination as to whether service-connected disabilities alone prevent substantially gainful employment. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The Board finds that this standard is satisfied.   Accordingly, entitlement to TDIU is established as of November 6, 2012.

Remaining Claims on Appeal

At his hearing before the Board, the Veteran's private attorney stated that the award of a TDIU as of the last day that the Veteran worked, i.e., November 6, 2012, would satisfy all of his appeals.  As such, in view of the Board's grant of a TDIU as of November 6, 2012, the remaining claims, to include whether an even higher rating(s) for asthma is warranted; entitlement to service connection for right ear hearing loss, an acquired psychiatric disorder to include depression, a neurological disability of the bilateral upper extremities, a bilateral foot disorder, a bilateral hand disorder, a neck disorder, residuals of frostbite, a right knee disorder, and headaches; and entitlement to an initial rating in excess of 10 percent for chronic back strain, an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy, and an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy have been withdrawn.  See 38 C.F.R. § 20.204.  As the Veteran has withdrawn his appeal as to the remaining claims before the Board, there remain no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeals and the claims are dismissed.


ORDER

The claim of entitlement to service connection for right ear hearing loss is dismissed. 

The claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, is dismissed. 

The claim of entitlement to service connection for a neurological disability of the bilateral upper extremities (claimed as pinched nerves with numbness of the arms) is dismissed. 

The claim of entitlement to service connection for a bilateral foot disorder is dismissed. 

The claim of entitlement to service connection for a bilateral hand disorder is dismissed.

The claim of entitlement to service connection for a neck disorder is dismissed.

The claim of entitlement to service connection for residuals of frostbite is dismissed.

The claim of entitlement to service connection for a right knee disorder is dismissed. 

The claim of entitlement to service connection for headaches, to include as secondary to service-connected tinnitus, is dismissed. 

The claim of entitlement to an initial rating in excess of 10 percent for chronic back strain is dismissed.

Entitlement to an initial, 30 percent rating for asthma from November 18, 2010, to November 5, 2012, and a 60 percent rating from November 6, 2012, forward, is granted.

The claim of entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is dismissed.  

The claim of entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is dismissed.  

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities is granted, effective November 6, 2012.

 


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





